Case 19-47424       Doc 4     Filed 11/27/19 Entered 11/27/19 13:58:33          Main Document
                                           Pg 1 of 14
                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re: TINIKA G. BUNCH,                             )
          SSN: XXX-XX-5299                          )       Case No. 19-47424
                                                    )       Chapter 13
                                                    )       Hearing Date:
Debtor(s).                                          )       Hearing Loc:
                                                    )

                                     CHAPTER 13 PLAN

 1.1       A limit on the dollar amount of a secured claim,        __ Included
           which may result in a partial payment or no             _X_ Not Included
           payment at all to the secured creditor.
 1.2       Avoidance of a judicial lien or nonpossessory,          ___ Included
           nonpurchase-money security interest.                    _X_ Not Included
 1.3       Nonstandard provisions set out in Part 5.               ___ Included
                                                                    X __ Not Included

Part 1.          NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.          PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $615.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-47424        Doc 4    Filed 11/27/19 Entered 11/27/19 13:58:33         Main Document
                                           Pg 2 of 14
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

 CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
          N/A                          N/A                           6

3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                         MONTHLY PAYMENT

(B) Post-petition personal property lease payments. Debtor assumes executory contract for
personal property with the following creditor(s) and proposes to maintain payments (which the
Trustee shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING


 (C) Continuing Debt Payments (including post-petition mortgage payments on real
 estate, other than Debtor's residence.) Maintain payments of the following continuing

                                                2
Case 19-47424      Doc 4    Filed 11/27/19 Entered 11/27/19 13:58:33           Main Document
                                         Pg 3 of 14
 debt(s) in accordance with terms of the original contract with any arrearages owed at the time
 of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
 below or as adjusted by the creditor under terms of the loan agreement.

 CREDITOR NAME                MONTHLY PAYMENT

 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
AUDREY WILLIAMS               $580.93                               DEBTOR

 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
 the plan, estimated as:

 CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE

3.4     Attorney Fees. Pay Debtor's attorney $2,400.00 in equal monthly payments over 18
 months (no less than 12 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5    Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows:

 CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE
AUDREY WILLIAMS       N/A                           48                     0.00%

 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 7.00% interest:

 CREDITOR                     EST BALANCE DUE       REPAY PERIOD           TOTAL w/ INTEREST

 (C) Secured claims subject to modification. Pay all other secured claims the fair market
 value of the collateral, as of the date the petition was filed, in equal monthly payments over
 the period set forth below with 7.00% interest and with any balance of the debt to be paid as
 non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid
 over the plan length.

 CREDITOR             BALANCE DUE   FMV             REPAY PERIOD           TOTAL w/ INTEREST
CHRYSLER CAPITAL      $17,886.56  $12,525.00        60                     $14,261.00

 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
 shall be paid in equal monthly installments over the period and with interest as identified

                                               3
Case 19-47424       Doc 4    Filed 11/27/19 Entered 11/27/19 13:58:33          Main Document
                                          Pg 4 of 14
 below:

 CREDITOR        EST BALANCE TRUSTEE/CO-DEBTOR          PERIOD         INTEREST RATE


 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7      Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME          EST TOTAL DUE         TRUSTEE/CO-DEBTOR        INTEREST RATE


 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR               TOTAL DUE             TOTAL AMOUNT PAID BY TRUSTEE

 3.8 Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                                TOTAL AMOUNT DUE

 3.9     Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $96,514.46. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $13,495.36. Amount required to
 be paid to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00.
 Debtor guarantees a minimum of $13,495.36 (Dollar amount or 100%) will be paid to non-
 priority unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s). (Choose one).
     X Any deficiency shall be paid as non-priority unsecured debt.
       □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed

                                                4
Case 19-47424        Doc 4    Filed 11/27/19 Entered 11/27/19 13:58:33             Main Document
                                           Pg 5 of 14
      after sale of the surrendered collateral.

 CREDITOR                             COLLATERAL
 MISSOURI TITLE LOAN                  2010 MAZDA 3

 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
 debt:

 CREDITOR                     CONTRACT/LEASE

Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.




                                                  5
Case 19-47424        Doc 4     Filed 11/27/19 Entered 11/27/19 13:58:33              Main Document
                                            Pg 6 of 14

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:11/20/19           DEBTOR: /s/ Tinika G. Bunch_____


DATE:                   DEBTOR:_


DATE: 11/20/19          /s/ Michael J. Benson_________________
                        Michael J. Benson, #6284397IL
                        Attorney for Debtor(s)
                        A Bankruptcy Law Firm, LLC
                        801 Lincoln Highway
                        Fairview Heights, IL 62208
                        618-207-6500 Phone
                        618-551-2575 Fax
                        court@bensonlawfirms.com




                                                  6
Case 19-47424      Doc 4    Filed 11/27/19 Entered 11/27/19 13:58:33           Main Document
                                         Pg 7 of 14




                               CERTIFICATE OF SERVICE

       Comes now Debtor, Tinika G. Bunch, by and through his attorney, and certifies that on
November 27, 2019 via first-class mail, postage prepaid, a true and accurate copy of the Original
Chapter 13 Plan was served upon the following persons that were not served electronically:

                               /s/ Michael J. Benson ____

Diana S. Daugherty
Chapter 13 Trustee
P.O. Box 430908
St. Louis, MO 63143

U.S. Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102

Missouri Department of Revenue
Bankruptcy Unit
PO Box 475
301 W High Street
Jefferson City, MO 65105-0475

All Creditors on Attached Mailing Matrix




                                               7
    Case 19-47424   Doc 4   Filed 11/27/19 Entered 11/27/19 13:58:33   Main Document
                                         Pg 8 of 14

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        AAA Community Finance
                        10824 St. Charles Rock Road
                        Saint Louis, MO 63074

                        Aargon Agency
                        8668 Spring Mountain Road
                        Las Vegas, NV 89117

                        ACS
                        PO Box 7051
                        Utica, NY 13504

                        Afni, Inc.
                        PO Box 3097
                        Bloomington, IL 61702

                        Allied Interstate
                        7525 West Campus Road
                        New Albany, OH 43054

                        Ameren Missouri
                        P.O. Box 88068
                        Chicago, IL 60680-1068

                        Ameren Missouri
                        PO Box 88068
                        Chicago, IL 60680

                        Ameren Missouri
                        Bankruptcy MC 310
                        PO Box 66881
                        Saint Louis, MO 63166

                        America Bankers Insurance
                        23852 Network Place
                        Chicago, IL 60673

                        American Water
                        Po Box 790247
                        Saint Louis, MO 63179

                        Audrey Williams
                        1720 Uceyle Ave
                        Saint Louis, MO 63114

                        BJC Benefits
                        1 Barnes Jewish Hospital Plaza
                        Saint Louis, MO 63110

                        BRG
                        5999 Southpark Ave, Ste 209
                        Hamburg, NY 14075
Case 19-47424   Doc 4   Filed 11/27/19 Entered 11/27/19 13:58:33   Main Document
                                     Pg 9 of 14


                    CACI
                    PO Box 790379
                    Saint Louis, MO 63179

                    Capital One
                    PO Box 30280
                    Salt Lake City, UT 84130

                    Capital One Bank Usa
                    PO Box 30285
                    Salt Lake City, UT 84130

                    Christi Meddows-Jackson MD
                    621 S New Ballas Rd #4005b
                    Saint Louis, MO 63141

                    Chrysler Capital
                    PO Box 660335
                    Dallas, TX 75266

                    Chrysler Capital
                    PO Box 961275
                    Fort Worth, TX 76161

                    Cigna
                    301 W. High St. Rm 830
                    Jefferson City, MO 65101

                    City of Clayton
                    Traffic Violations Bureau
                    10 S Brentwood Blvd
                    Saint Louis, MO 63105

                    City of Saint Louis
                    Parking Violation Bureau
                    PO Box 78669
                    Saint Louis, MO 63178

                    Collection Bureau of America
                    25954 Eden Landing Road
                    Hayward, CA 94545-3816

                    Con Col Mgmn
                    PO Box 1839
                    Maryland Heights, MO 63043

                    Contract Callers Inc
                    PO Box 3000
                    Augusta, GA 30903

                    Credence
                    PO Box 2147
                    Southgate, MI 48195
Case 19-47424   Doc 4   Filed 11/27/19 Entered 11/27/19 13:58:33   Main Document
                                    Pg 10 of 14


                    Credence
                    PO Box 2300
                    Southgate, MI 48195

                    Credit Collection Services
                    Two Wells Avenue
                    Newton Center, MA 02459

                    Credit Management
                    PO Box 118288
                    Carrollton, TX 75011

                    Credit Management
                    PO Box 118288
                    Carrollton, TX 75011

                    Credit One Bank
                    PO Box 60500
                    City Of Industry, CA 91716

                    Credit One Bank
                    PO Box 98873
                    Las Vegas, NV 89193

                    Credit Protection Association
                    Collection Dept. PO Box 790086
                    Saint Louis, MO 63179

                    Department of Education
                    PO Box 82505
                    Lincoln, NE 68501

                    Dish Network
                    PO Box 7203
                    Pasadena, CA 91109

                    Enhanced Recovery Company
                    8014 Bayberry Road
                    Jacksonville, FL 32256

                    Express Collections Inc.
                    818 Sanit Joseph St.
                    Rapid City, SD 57709

                    First Premier Bank
                    PO Box 5524
                    Sioux Falls, SD 57117

                    Geico
                    One Geico Plaza
                    Bethesda, MD 20811

                    Holy Trinity
                    10901 St. Henry Lane
                    Saint Ann, MO 63074
Case 19-47424   Doc 4   Filed 11/27/19 Entered 11/27/19 13:58:33   Main Document
                                    Pg 11 of 14


                    HS Financial Group
                    25651 Detroit Road, Suite 202
                    Westlake, OH 44145

                    I C System Inc
                    PO Box 64378
                    Saint Paul, MN 55164

                    LTD Financial Services
                    7322 Southwest Freeway, Ste 1600
                    Houston, TX 77074

                    Medicredit
                    PO Box 411187
                    Saint Louis, MO 63141

                    Metropolitan Sewer District
                    PO Box 437
                    Saint Louis, MO 63166

                    Metropolitan St. Louis Sewer District
                    PO Box 437
                    Saint Louis, MO 63166

                    Mid America Bk
                    5109 S Broadband Ln
                    Sioux Falls, SD 57108

                    Midland Credit Managements
                    2365 Northside Drive, Suite 300
                    San Diego, CA 92108

                    Midland Funding
                    PO Box 939069
                    San Diego, CA 92193

                    Missouri American Water
                    PO Box 790247
                    Saint Louis, MO 63179

                    Missouri Department of Revenue
                    Bankruptcy Unit
                    PO Box 475
                    301 W High Street
                    Jefferson City, MO 65105-0475

                    Missouri Payday Loan
                    10122 St Charles Rock Road
                    Saint Ann, MO 63074

                    Missouri Title Loan
                    8900 St Charles Rock Road
                    Saint Louis, MO 63114
Case 19-47424   Doc 4   Filed 11/27/19 Entered 11/27/19 13:58:33   Main Document
                                    Pg 12 of 14


                    Navient
                    PO Box 9500
                    Wilkes Barre, PA 18773

                    Portfolio Recovery Assoc
                    PO Box 41067
                    Norfolk, VA 23541

                    Progressive Leasing
                    256 West Data Drive
                    Draper, UT 84020

                    Quest Diagnostics
                    PO Box 740780
                    Cincinnati, OH 45274

                    Regions Bank
                    10906 Saint Charles Rock Road
                    Saint Ann, MO 63074

                    Republic Services
                    12976 St. Charles Rock Road
                    Bridgeton, MO 63044

                    Republic Services
                    PO Box 9001099
                    Louisville, KY 40290

                    Republic Services
                    PO Box 78829
                    Phoenix, AZ 85062

                    Slfc/glelsi
                    PO Box 7860
                    Madison, WI 53707

                    Smart Sales and Lease
                    1774 Centre St, Ste A
                    Rapid City, SD 57703

                    Spectrum
                    PO Box 790086
                    Saint Louis, MO 63179

                    Spectrum
                    9156 Overland Plaza
                    Overland, MO 63114

                    Spire
                    700 Market
                    Saint Louis, MO 63101

                    St Louis County Library
                    1640 S Lindbergh
                    Saint Louis, MO 63131
Case 19-47424   Doc 4   Filed 11/27/19 Entered 11/27/19 13:58:33   Main Document
                                    Pg 13 of 14


                    St. Louis College of Health Careers
                    1297 North Highway Drive
                    Fenton, MO 63026

                    Sunrise Credit Service
                    260 Airport Plaza
                    Farmingdale, NY 11735

                    Sunshine Title Loan & Check Loan
                    10015 St. Charles Rock Road
                    Saint Ann, MO 63074

                    T Mobile
                    PO Box 37380
                    Albuquerque, NM 87176

                    Travelers
                    PO Box 660307
                    Dallas, TX 75266

                    Travelers
                    PO Box 59059
                    Knoxville, TN 37950

                    USAA
                    9800 Fredericksburg Road
                    San Antonio, TX 78288

                    Visa
                    PO Box 91510
                    Sioux Falls, SD 57109

                    Wakefield & Associates
                    3702 W Truman Blvd
                    PO Box 1566
                    Jefferson City, MO 65109

                    Wakefield and Associates
                    PO Box 441590
                    Aurora, CO 80044

                    Waste Management
                    PO Box 55558
                    Boston, MA 02205

                    Waste Management
                    PO Box 42390
                    Phoenix, AZ 85080

                    Wasudevan LLC
                    5000 Cedar Plaza Parkway #120
                    Saint Louis, MO 63128
Case 19-47424   Doc 4   Filed 11/27/19 Entered 11/27/19 13:58:33   Main Document
                                    Pg 14 of 14


                    World Acceptance Corp
                    PO Box 6429
                    Greenville, SC 29606
